For Immediate Release Date:July 28, 2010 Contact:Roger S. Deacon Chief Financial Officer Phone:(215) 775-1435 FOX CHASE BANCORP, INC. ANNOUNCES EARNINGS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2010 HATBORO, PA, July 28, 2010 – Fox Chase Bancorp, Inc. (the “Company”) (NASDAQ GM: FXCB), the holding company for Fox Chase Bank (the “Bank”), today announced net income of $608,000 and $1.2 million for the three and six months ended June 30, 2010, respectively, compared to net income of$298,000 and $899,000 for the three and six months ended June 30, 2009, respectively. Highlights for the three and six month periods ended June 30, 2010 included: · Net interest income increased $1.2 million, or 23.0%, to $6.7 million for the three months ended June 30, 2010, compared to $5.4 million for the three months ended June 30, 2009 and increased $1.9 million, or 16.8%, to $13.1 million for the six months ended June 30, 2010 from $11.2 million for the same period in 2009, primarily due to a decrease in interest expense on deposits due to maturities of higher rate certificates of deposits and repricing of other deposit products. · Net interest income increased $253,000, or 3.9%, to $6.7 million for the three months ended June 30, 2010, compared to $6.4 million the three months ended March 31, 2010. · Net interest margin increased to 2.37% for the three months ended June 30, 2010 compared to 2.26% for the three months ended March 31, 2010 and 1.93% for the three months ended June 30, 2009. · Efficiency ratio improved to 73.0% for the three months ended June 30, 2010 compared to 75.7% for the three months ended March 31, 2010 and 91.4% for the three months ended June 30, 2009. · Provision for loan losses increased $508,000, or 89.6%, to $1.1 million for the three months ended June 30, 2010, compared to $567,000 for the three months ended June 30, 2009 and increased $1.0 million, or 104.4%, to $2.0 million for the six months ended June 30, 2010 from $962,000 for the same period in 2009. During the three months ended June 30, 2010, the Bank increased its specific reserves on impaired loans by $368,000 as well as increased its general reserves by $598,000 primarily due to growth in the commercial loan portfolio and continued elevated levels of classified loans. · Provision for loan losses increased $184,000, or 20.7%, to $1.1 million for the three months ended June 30, 2010, compared to $891,000 for the three months ended March 31, 2010. · Increased valuation allowance on the Bank’s mortgage servicing rights of $67,000 for the three months ended June 30, 2010, compared to a reduced valuation allowance of $99,000 for the three months ended June 30, 2009 and an increased valuation allowance of $65,000 for the six months ended June 30, 2010 compared to a reduced valuation allowance of $75,000 for the same period in 2009. · Total assets were $1.24 billion at June 30, 2010, an increase of$69.1 million, or 5.9%, from $1.17 billion at December 31, 2009, primarily due to $77.8 million in net proceeds from the Company’s public offering and a $29.0 million, or 4.6%, increase in loans, offset by a $54.7 million, or 13.6%, decrease in mortgage related securities. · Total stockholders’ equity was $206.4 million at June 30, 2010, an increase of $82.7 million, or 66.9% from $123.6 million at December 31, 2009, due primarily to the effects of the second step conversion and reorganization to a fully public entity. Credit related items as of and for the quarter ended June 30, 2010 include: · Allowance for loan losses increased to $11.7 million, or 1.74% of total loans at June 30, 2010 compared to $10.6 million, or 1.65% of total loans at December 31, 2009; · Allowance for loan losses to nonperforming loans was 42.1% at June 30, 2010 compared to 35.7% at December 31, 2009; · Loan charge-offs increased $103,000 to $109,000 for the three months ended June 30, 2010 compared to $6,000 for the three months ended June 30, 2009 and increased $733,000 to $884,000 for the six months ended June 30, 2010 compared to $151,000 for the six months ended June 30, 2009.Loan charge-offs during the quarter were comprised of $50,000 related to a residential mortgage loan and $59,000 related to a second mortgage home equity loan; · Nonperforming assets declined to $32.0 million, or 2.57% of total assets, at June 30, 2010 from $33.6 million, or 2.91% of total assets, at March 31, 2010 and $33.7 million, or 2.87% of total assets, at December 31, 2009; · Nonperforming assets were comprised of the following asset classes at June 30, 2010 and March 31, 2010, respectively: · construction loans for residential projects – decreased to $12.1 million from $13.0 million; · commercial real estate loans – increased to $6.2 million from $6.1 million; · commercial and industrial loans – decreased to $313,000 from $568,000; · one-to-four family residential and home equity loans – increased to $9.1 million from $8.9 million; and · assets acquired through foreclosure – decreased to $4.3 million from $5.1 million; · Specific reserves related to nonperforming loans totaled $4.3 million at June 30, 2010, the same level as December 31, 2009; · Delinquent loans 30 to 89 days totaled $5.2 million at June 30, 2010, compared to $3.6 million at December 31, 2009. Of the $5.2 million in delinquent loans at June 30, 2010, $2.1 million relates to a loan that became current in July 2010. Commenting on the second quarter 2010 performance, Thomas M. Petro, President and Chief Executive Officer of Fox Chase Bancorp said, “The completion of our second step conversion in June 2010 raised $77.8 million in additional capital and positions the Bank as one of the best capitalized banks in the nation. It also provides us with balance sheet capacity to execute our long-term strategic business plan, grow market share and drive earnings growth as the economy improves.While general economic conditions continue to be fragile, we did see modest improvement in the levels of nonperforming assets during the quarter. We continue to be proactive in identifying loan problems and during the quarter continued to increase our allowance for loan losses to address these issues. We are very pleased with our progress thus far, and continue to be focused on growing our loan portfolio organically while improving our margin by making the right pricing decisions and reducing our cost of funds.These initiatives will improve our profitability and increase our operating leverage in future periods.” Fox Chase Bancorp, Inc will host a conference call to discuss second quarter 2010 results on Thursday, July 29, 2010 at 9:00 am EDT.The general public can access the call by dialing (877) 317-6789.A replay of the conference call will be available through August 19, 2010 by dialing (877) 344-7529; use Conference ID: 442916. Fox Chase Bancorp, Inc. is the stock holding company of Fox Chase Bank. The Bank is a federally chartered savings bank originally established in 1867.The Bank offers traditional banking services and products from its main office in Hatboro, Pennsylvania and ten branch offices in Bucks, Montgomery, Chester, Delaware and Philadelphia Counties in Pennsylvania and Atlantic and Cape May Counties in New Jersey.For more information, please visit the Bank’s website at www.foxchasebank.com This news release contains forward-looking statements within the meaning of the federal securities laws. Forward-looking statements can generally be identified by the fact that they do not relate strictly to historical or current facts.They often include words like “believe,” “expect,” “anticipate,” “estimate” and “intend” or future or conditional verbs such as “will,” “would,” “should,” “could” or “may.”Statements in this release that are not strictly historical are forward-looking and are based upon current expectations that may differ materially from actual results.These forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from those anticipated by the statements made herein.These risks and uncertainties involve general economic trends, changes in interest rates, loss of deposits and loan demand to other financial institutions, substantial changes in financial markets; changes in real estate value and the real estate market, regulatory changes, possibility of unforeseen events affecting the industry generally, the uncertainties associated with newly developed or acquired operations, the outcome of pending litigation, and market disruptions.The Company undertakes no obligation to update these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unforeseen events, except as required under the rules and regulations of the Securities and Exchange Commission. CONSOLIDATED STATEMENT OF OPERATIONS (Dollars in Thousands, Except Per Share Data) Three Months Ended Six Months Ended June 30, June 30, (Unaudited) INTEREST INCOME Interest and fees on loans $ Interest on money market funds Interest on mortgage related securities available-for-sale Interest on investment securities available-for-sale Taxable 96 Nontaxable 84 Dividend income 1 Other interest income 64 Total Interest Income INTEREST EXPENSE Deposits Federal Home Loan Bank advances Other borrowed funds Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income after Provision for Loan Losses NONINTEREST INCOME Service charges and other fee income Net gain on sale of loans 3 Income on bank-owned life insurance Other 70 Total other-than-temporary impairment loss ) ) Less: Portion of loss recognized in other comprehensive income (before taxes) Net other-than-temporary impairment loss ) ) Net gains on sale of investment securities Net investment securities gains Total Noninterest Income NONINTEREST EXPENSE Salaries, benefits and other compensation Occupancy expense Furniture and equipment expense Data processing costs Professional fees Marketing expense 95 86 FDIC premiums Other Total Noninterest Expense Income Before Income Taxes Income tax provision 83 Net Income $ Earnings per share: Basic $ Diluted $ CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in Thousands, Except Share Data) June 30, December 31, (unaudited) ASSETS Cash and due from banks $ $ 44 Interest-earning demand deposits in other banks Total cash and cash equivalents Investment securities available-for-sale Mortgage related securities available-for-sale Loans, net of allowance for loan losses of $11,687 at June 30, 2010 and $10,605 at December 31, 2009 Assets acquired through foreclosure Federal Home Loan Bank stock, at cost Bank-owned life insurance Premises and equipment Real estate held for investment Accrued interest receivable Mortgage servicing rights, net Deferred tax asset, net Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits $ $ Federal Home Loan Bank advances Other borrowed funds Advances from borrowers for taxes and insurance Accrued interest payable Deferred tax liability, net 79 Accrued expenses and other liabilities Total Liabilities STOCKHOLDERS' EQUITY Preferred stock ($.01 par value; 1,000,000 shares authorized, none issued and outstanding at June 30, 2010 and December 31, 2009) Common stock ($.01 par value; 60,000,000 shares authorized, 14,547,173 shares issued and outstanding at June 30, 2010 and 35,000,000 shares authorized,14,679,750 shares issued and 13,609,187 shares outstanding at December 31, 2009) Additional paid-in capital Treasury stock, at cost (0 shares at June 30, 2010 and 1,070,563 shares at December 31, 2009) ) Common stock acquired by benefit plans ) ) Retained earnings Accumulated other comprehensive income, net Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA OF THE COMPANY (UNAUDITED) (Dollars in Thousands, Except Per Share Data) June 30, March 31, December 31, June 30, CAPITAL RATIOS: Total stockholders’ equity (to total assets) (1) % Tier 1 capital (to adjusted assets) (2) Tier 1 risk –based capital (to risk-weighted assets)(2) Total risk-based capital (to risk-weighted assets) (2) ASSET QUALITY INDICATORS: Nonperforming loans (3) $ Real estate owned Total nonperforming assets $ Ratio of nonperforming loans to total loans % Ratio of nonperforming assets to total assets Ratio of allowance for loan losses to total loans Ratio of allowance for loan losses to nonperforming loans Past due loans 30 - 59 days (4) $ 60 - 89 days 10 Total $ (1) Represents stockholders’ equity ratio of Fox Chase Bancorp, Inc. (2) Represents capital ratios of Fox Chase Bank. (3) Includes nonaccruing loans and accruing loans past due 90 days or more. (4) Includes a $2.1 million loan which became current in July 2010. At or for the Three Months Ended June 30, March 31, June 30, PERFORMANCE RATIOS(5): Return on average assets % % % Return on average equity Net interest margin Efficiency ratio (6) OTHER: Book value per share $ $ $ Employees (full-time equivalents) For the Six Months Ended June 30, June 30, PERFORMANCE RATIOS: Return on average assets % % Return on average equity Net interest margin Efficiency ratio (6) (5) Annualized. (6)Represents noninterest expense divided by the sum of net interest income and noninterest income, excluding gains or losses on the sale of securities, premises and equipment andassets acquired through foreclosure.
